EXHIBIT 10.1

 

Joint Venture Agreement

 

This Joint Venture Agreement (“Agreement”), is made effective as of this 21st
day of December, 2017, by and between Bravatek Solutions, Inc., a Colorado
corporation (“Bravatek”), and The Go Eco Group, a Nevada corporation (“LIBE”).
The parties are hereinafter sometimes referred to together as the “Joint
Venturers” or the “Parties” and individually as a “Joint Venturer” or “Party.”

 

WHEREAS the Parties wish to establish a Joint Venture and enter into an
agreement to carry out the purpose of the Joint Venture and to define the
respective rights and obligations of the Parties with respect to the Joint
Venture.

 

NOW THEREFORE, in consideration of the mutual promises, covenants, warranties
and conditions herein, the Joint Venturers agree as follows:

 

1. Name. The parties hereby form and establish a Joint Venture to be conducted
under the name of CI/KRBVTK, LLC (hereinafter referred to as the “Joint
Venture”), which shall be organized as a limited liability company under the
laws of the State of Delaware. The Joint Venturers agree that the legal title to
the Joint Venture property and assets, including the Joint Venture itself, shall
remain in the name of the Joint Venture.

 

2. Place of Business & Term. The principal place of business of the Joint
Venture shall be located at 15 Elvis Blvd, Chester, NY 10918. The term of the
Joint Venture shall commence on the execution date hereof and shall continue
until the Parties mutually agree to dissolve the Joint Venture, provided,
however, that the Joint Venture shall be dissolved prior to such agreed upon
date upon the sale or disposal of the Joint Venture and the payment or
satisfaction of all debts of the Joint Venture. Notwithstanding anything to the
contrary herein, the Parties shall form the Joint Venture, execute and file
definitive Articles of Organization for the Joint Venture, and enter into a
definitive operating agreement governing the Joint Venture and the rights and
obligations of the Parties with respect thereto, with the terms of the fully
executed operating agreement replacing and superseding in its entirety this
Agreement.

 

3. Purpose. The Joint Venturers form this Joint Venture to develop, market and
sell products , services and technology based on a web-enabled Light Guard
System (the “System”). To the extent set forth in this Agreement, each of the
Joint Venturers shall own an undivided fractional part in the business. The
Joint Venture shall not engage in any other business or activity without the
written consent of the Joint Venturers.

 

4. Capital. Separate capital accounts shall be maintained for each Joint
Venturer and shall consist of the sum of its contributions to the capital of the
Joint Venture plus its share of the profits of the Joint Venture, less its share
of any losses of the Joint Venture, and less any distributions to or withdrawals
made by or attributed to it from the Joint Venture.

 



  1

   



 

The initial cash contributions from each of the Joint Venturers, for the purpose
of this Joint Venture, is the sum set after the name of each Joint Venturer as
follows:

 

LIBE $100.00

Bravatek $25,000.00

 

In addition to the above sums, LIBE shall grant the Joint Venture an irrevocable
royalty-free non-exclusive license to use all of LIBE’s direct and/or licensed
intellectual property necessary for the Joint Venture to develop and sell the
System. The Parties also agree that the Joint Venture shall immediately at
inception issue a binding purchase order to Bravatek for software development
for the System, at a price of $65,000 due to Bravatek and with payment terms of
no longer than net 60 days, and Bravatek shall subsequently make every
reasonable effort to ensure that such System, once complete, is listed on the
SEWP government-wide acquisition contract.

 

The Joint Venturers shall subsequently make such other capital contributions
required to enable the Joint Venture to carry out its purposes as set forth
herein as the Joint Venturers may mutually agree upon.

 

The Joint Venturers shall arrange for or provide any additional financing as may
be required by the Joint Venture for carrying out the purposes of the Joint
Venture. The terms and conditions of all such financing shall be subject to
prior approval of each of the Joint Venturers. The Joint Venturers shall
endorse, assume, or guarantee such obligations of the Joint Venture as the Joint
Venturers may mutually agree upon.

 

5. Percentage Interest in the Joint Venture. The respective percentage interest
in the Joint Venture owned by each Joint Venturer, respectively, shall be as
follows:

 

Bravatek 35 Common Membership Units

LIBE 65 Common Membership Units

 

6. Profits. The net profits as they accrue for the term of this Agreement, or so
long as the Joint Venturers are the owners in common of the business interest,
shall be distributed between the Joint Venturers, based on the respective
percentage interests in the Joint Venture owned by each Joint Venturer.

 

7. Expenses of Venture. All losses and disbursements in acquiring, holding and
protecting the business interest and the net profits shall, during the period of
the venture, be paid by the Joint Venture.

 

8. Management of Joint Venture. Thomas A. Cellucci and Brian P. Conway shall be
the initial managers of the Joint Venture and shall manage the day-to-day
operations of the Joint Venture.

 

9. Powers of Joint Venturers. The following powers may be exercised only upon
the consent of both of the Joint Venturers:

 

(a) The power to borrow money on the general credit of the Joint Venture in any
amount, or to create, assume, or incur any indebtedness to any person or entity;

 



  2

   



 

(b) The power to make loans in any amount, to guarantee obligations of any
person or entity, or to make any other pledge or extension of credit;

 

(c) The power to purchase or otherwise acquire any other property except in the
ordinary course of business of the Joint Venture;

 

(d) The power to sell, encumber, mortgage or refinance any loan or mortgage on
any of the Joint Venture property;

 

(e) The power to confess any judgment against the Joint Venture, or to create,
assume, incur or consent to any charge (including any deed of trust, pledge,
encumbrance or security interest of any kind) upon any property or assets of the
Joint Venture; or

 

(f) The power to spend any amounts in excess of $5,000.

 

10. Treatment of Proprietary and Confidential Information.

 

(a) Definitions.

 

i. “Confidential Information” means nonpublic information that (a) the
disclosing Party designates as confidential, or (b) which, under the
circumstances surrounding disclosure, ought to be treated as confidential.
Confidential Information may include, without limitation, Technology, Technology
Improvements, Derivative Works, Intellectual Property Rights, Marketing
Materials, ideas, know-how, methods, formulae, processes, designs, apparatus,
devices, techniques, systems, flow charts, sketches, photographs, plans,
drawings, specifications, computer programs or software, samples, studies,
findings, data, reports, projections, plant and equipment expansion plans, lists
or identities of employees, customers, financial statements or other financial
information, pricing information, cost and expense information, product
development and marketing plans, compositions of matter, discoveries and
inventions (whether or not patentable), works of authorship (whether or not
protected under copyright laws), information, algorithms, procedures, notes,
summaries, descriptions, results and the like.

 

ii. “Derivative Works” means works that are based upon one or more pre-existing
works, such as: (a) for copyrightable or copyrighted material, any translation,
portation, modification, correction, addition, extension, upgrade, improvement,
compilation, abridgment, revision or other form in which such material may be
recast, transformed, or adapted; (b) for patentable or patented material, any
improvement thereon; and (c) for material that is protected by trade secret, any
new material derived from such existing trade secret material, including new
material that may be protected by any of copyright, patent, and trade secret.

 

iii. “Intellectual Property Rights” means any and all patent, copyright,
trademark, trade secret, know-how, trade dress or other intellectual or
industrial property rights or proprietary rights (including, without limitation,
all claims and causes of action for infringement, misappropriation or violation
thereof and all rights in any registrations, applications and renewals thereof),
whether existing now or in the future, whether worldwide or in individual
countries or political subdivisions thereof, or regions, including, without
limitation, the United States.

 



  3

   



 

iv. “Technology” means materials, packaging, products, know-how and methods of
manufacturing thereof as provided by a Party herein, and including all
Intellectual Property Rights embodied therein and any Derivative Works thereof.
Technology further means, without limitation, any designs, materials, methods,
formulae, processes, technology, apparatus, devices, techniques, systems, flow
charts, sketches, photographs, plans, drawings, specifications, proprietary
information, know-how, trade secrets, computer programs or software, samples,
studies, findings, data, reports, projections, manufacturing specifications and
methods, testing specifications and methods, pricing information, cost and
expense information, product development and marketing plans, compositions of
matter, discoveries and inventions (whether or not patentable), works of
authorship (whether or not protected under copyright laws), information,
algorithms, procedures, notes, summaries, descriptions and development results
related to any materials, packaging, products, know-how and methods of
manufacturing thereof.

 

v. “Technology Improvements” means any proprietary information, know-how, trade
secrets, programs, designs, processes, methods, formulae, compositions of
matter, documents, materials, technology, data, Intellectual Property Rights, or
Derivative Works in developments and/or conceptions created, obtained or
developed by either Party alone (including through the efforts of any
independent contractor or affiliate of that Party) or together with the other
Party that: (a) are based on, derived from or are direct improvements to
Technology, (b) can be used in or in the production of Technology, or (c)
provide alternatives for use in the production of Technology that, if so used,
reasonably would: (i) add Technology capability or increase Technology
efficiency or quality, (ii) reduce Technology manufacturing or Technology costs,
and/or (iii) facilitate the manufacturing of Technology.

 

(b) In connection with the performance of this Agreement, each Party
contemplates the disclosure by it of certain Confidential Information to the
other Party. Each Party considers its Confidential Information to be an asset of
substantial commercial value, having been developed at considerable expense, but
will disclose such information to the other Party under the terms and conditions
of this Agreement.

 

(c) During the Term and continuing thereafter for 5 year(s) from the termination
or expiration of the Agreement, the Party receiving Confidential Information
(“Receiving Party”) from the disclosing Party (“Disclosing Party”) shall (i)
treat all Confidential Information disclosed by the Disclosing Party as secret
and confidential and shall not disclose all or any portion of the Confidential
Information to any other Person, (ii) not use any of such Confidential
Information except in the performance of the Receiving Party's covenants and
obligations or otherwise as contemplated under this Agreement, and (iii)
restrict access to Confidential Information to the Receiving Party's employees
(including contractors, accountants and counsel and similar representatives) who
have a need to know such information in connection with the performance of the
Receiving Party's obligations and covenants under this Agreement and shall be
responsible to ensure that such employees maintain the terms of confidentiality
and nonuse as required in this Agreement.

 



  4

   



 

(d) In the event that either Party desires to use a third party service provider
(“Service Provider”), including, for example, an engineering design firm or a
contract manufacturer, to develop or produce the Product using Technology or
Technology Improvements, all Parties to this Agreement must first enter into at
least an acceptable non-disclosure and technology ownership agreement with the
Service Provider. Neither Party to this Agreement may disclose any Confidential
Information to a Service Provider unless (i) both Parties to this Agreement have
individually entered into a non-disclosure agreement with the Service Provider
and (ii) the Service Provider has a presence in the United States and is able to
be served legal documents in the United States or agrees, in writing, that it
can be served and that United States Courts have personal jurisdiction over the
Service Provider.

 

(e) Notwithstanding anything to the contrary herein, Confidential Information
shall not include any information that: (i) is presently in the Receiving
Party's possession, provided that such information has not been obtained from
the Disclosing Party and that such possession can be demonstrated by the
Receiving Party's written records; (ii) is, or becomes, generally available to
the public through no act or omission of the Receiving Party; (iii) is received
by the Receiving Party in written form from a third party having no binding
obligation to keep such information confidential; or (iv) is required to be
disclosed by law, upon the advice of legal counsel.

 

(f) Specific Confidential Information shall not be deemed to be available to the
public or in the possession of the Receiving Party merely because it is embraced
by more general information so available or in said Receiving Party's
possession, nor shall a combination or aggregation of features which form
confidential information be deemed to be non-confidential merely because the
individual features, without being combined or aggregated, are non-confidential.

 

(g) Each of the Parties hereby agrees that all written or other tangible forms
of Confidential Information (including any materials generated by the Receiving
Party related to any Confidential Information) shall be and remain the property
of its owner and shall be promptly returned to the owner upon the written
request of the owner.

 

(h) Neither the Agreement nor the disclosure of any information by the
Disclosing Party shall be deemed to constitute by implication or otherwise, a
vesting of any title or interest or a grant of any license, immunity or other
right to the Receiving Party with regard to the Confidential Information.
Additionally, except as expressly provided in this Agreement, the execution of
the Agreement shall not operate, directly or indirectly, to grant to either
Party any rights under any patent, trade secret or know-how now or hereafter
owned by or licensed to the other Party.

 



  5

   



 

(i) Each Party warrants that it is the rightful owner of the Confidential
Information to be disclosed under this Agreement and that it has the lawful
right to make such disclosure.

 

(j) In the event that the Receiving Party or any of its representatives are
requested or required to disclose Confidential Information pursuant to a
subpoena or an order of a court or government agency, the Receiving Party shall
(i) promptly notify the Disclosing Party of the existence, terms and
circumstances surrounding the governmental request or requirements; (ii) consult
with the Disclosing Party on the advisability of taking steps to resist or
narrow the request; (iii) if disclosure of Confidential Information is required,
furnish only such portion of the Confidential Information as the Receiving Party
is advised by counsel is legally required to be disclosed; and (iv) cooperate
with the Disclosing Party in its efforts to obtain an order or other reliable
assurance that confidential treatment be accorded to that portion of the
Confidential Information that is required to be disclosed.

 

(k) Because money damages may not be a sufficient remedy for any breach of this
Section of the Agreement by the Receiving Party, the Disclosing Party shall be
entitled to seek equitable relief, including injunction and specific
performance, as a remedy for any such breach of this Section. Such remedy shall
not be deemed to be the exclusive remedy for a breach of this Section of the
Agreement by the Receiving Party, but shall be in addition to all other remedies
available at law or equity to the Disclosing Party. In the event of litigation
relating to the Agreement, if a court of competent jurisdiction determines that
the Receiving Party has breached this Section of the Agreement, then the
Receiving Party shall be liable and pay to the Disclosing Party the reasonable
attorneys' fees, court costs and other reasonable expenses of litigation,
including any appeal therefrom. The Receiving Party further agrees to waive any
requirement for the posting of a bond in connection with any such equitable
relief.

 

11. No Liability to Third Parties. The debts, obligations and liabilities of
either Joint Venturer, whether arising in contract, tort or otherwise, shall be
solely the debts, obligations and liabilities of such Joint Venturer, and no
other Party shall be obligated for any such debt, obligation or liability of
such Joint Venturer solely by reason of being a party to this Agreement or an
equity holder of the Joint Venture.

 

12. Deadlock. In the event the Joint Venturers are divided on a material issue
and cannot agree on the conduct of the business and affairs of the Joint
Venture, then a deadlock between the Joint Venturers shall be deemed to have
occurred. Upon the occurrence of a deadlock, one Joint Venturer (hereinafter
referred to as the “Offeror”) may elect to purchase the Joint Venture interest
of the other Joint Venturer (hereinafter referred to as the “Offeree”) at a
price calculated as the Offeree's percentage interest in a total purchase price
for all of the assets of the Joint Venture. The Offeror shall notify the Offeree
in writing of the offer to purchase, stating the total purchase price for all of
the assets of the Joint Venture, and the price offered for the Offeree's Joint
Venture interest expressed as the Offeree's percentage interest in the Joint
Venture assets multiplied by the total purchase price for all of the assets of
the Joint Venture. The Offeree shall have the right to buy the interest of the
Offeror at the designated price and terms, or to sell the Offeree's interest to
the Offeror at the designated price and terms, whichever the Offeree may elect.
The offer, when made by the Offeror, is irrevocable for thirty (30) days. The
Offeree shall have ten (10) days from the receipt of such offer to make its
election, that is, either to buy such interest of the Offeror or to sell its own
interest, which shall be made in writing executed by the Offeree and stating the
nature of the election. A Joint Venturer which is obligated to purchase the
interest of another Joint Venturer pursuant to the provisions hereof shall have
twenty (20) days from the date of receipt of the written election from such
other Joint Venturer to pay the designated price and satisfy the terms of such
purchase. Should the Joint Venturer who has received an offer to sell or buy
fail to make the election required herein in a timely fashion, then such
non-responding party shall be deemed to have elected and agreed to sell or buy,
as the case may be, according to the terms of the offer.

 



  6

   



 

13. Legal Title to the Joint Venture. The Joint Venturers agree that the legal
title to the Joint Venture property and assets, including the Joint Venture
itself, shall remain in the name of the Joint Venture.

 

14. Transfers of Joint Venturers' Interests. Except as otherwise expressly
permitted herein, no Joint Venturer may sell, transfer, assign or encumber its
interest in the Joint Venture, or admit additional Joint Venturers, without the
prior written consent of the other Joint Venturer. Any attempt to transfer or
encumber any interest in the Joint Venture in violation of this Section shall be
null and void.

 

The obligations and Rights of Transferees are as follows:

 

(a) Any person who acquires in any manner whatsoever any interest in the Joint
Venture, irrespective of whether such person has accepted and adopted in writing
the terms and provisions of this Agreement, shall be deemed by the acceptance of
the benefit of the acquisition thereof to have agreed to be subject to and bound
by all the obligations of this Agreement that any predecessor in interest of
such a person was subject to or bound by; and

 

(b) The person acquiring an interest in the Joint Venture shall have only such
rights, and shall be subject to all of the obligations, as are set forth in this
Agreement; and, without limiting the generality of the foregoing, such a person
shall not have any right to have the value of its interest ascertained or
receive the value of such interest or, in lieu thereof, profits attributable to
any right in the Joint Venture, except as herein set forth.

 

15. Termination. Upon the termination or dissolution of the Joint Venture, the
Joint Venturers shall proceed to liquidate the Joint Venture, and all proceeds
of such liquidation shall be applied and distributed in the manner set above
according to the interests held by each party in the Joint Venture. A reasonable
time shall be allowed for the orderly liquidation of the Joint Venture's assets
in order to minimize losses normally attendant upon such liquidation.

 

16. Notice. Any notices to be given under this Agreement by either party to the
other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid with return receipt requested. Mailed
notices must be addressed to the addresses of the parties as they appear in
signature blocks of this Agreement. Each party may change its address by written
notice in accordance with this paragraph. Notices delivered personally will be
deemed communicated as of actual receipt; mailed notices will be deemed
communicated as of 3 calendar days after mailing.

 



  7

   



 

17. Arbitration and Attorney's Fees. Any controversies or disputes arising out
of or relating to this Agreement shall be resolved by binding arbitration in
accordance with the then-current Commercial Arbitration Rules of the American
Arbitration Association. The Joint Venturers shall select a mutually acceptable
arbitrator knowledgeable about issues relating to the subject matter of this
Agreement. In the event the Joint Venturers are unable to agree to such a
selection, each party will select an arbitrator and the two arbitrators in turn
shall select a third arbitrator, all three of whom shall preside jointly over
the matter. The arbitration shall take place at a location that is reasonably
centrally located between the Joint Venturers, or otherwise mutually agreed upon
by the Joint Venturers. All documents, materials, and information in the
possession of each party that are in any way relevant to the dispute shall be
made available to the other Joint Venturer for review and copying no later than
30 days after the notice of arbitration is served. The arbitrator(s) shall not
have the authority to modify any provision of this Agreement or to award
punitive damages. The arbitrator(s) shall have the power to issue mandatory
orders and restraint orders in connection with the arbitration. The decision
rendered by the arbitrator(s) shall be final and binding on the Joint Venturers,
and judgment may be entered in conformity with the decision in any court having
jurisdiction. The agreement to arbitration shall be specifically enforceable
under the prevailing arbitration law. During the continuance of any arbitration
proceeding, the parties shall continue to perform their respective obligations
under this Agreement.

 

18. Miscellaneous Partition. The Joint Venturers hereby mutually waive any right
of partition which they may have with respect to the Joint Venture and any
noncash assets of the Joint Venture.

 

19. Fees and Commissions. Each Joint Venturer hereby represents and warrants to
the other that it has not incurred or obligated the Joint Venture for any
brokerage, finder's or other similar fees or commissions in connection with the
transactions covered by this Agreement or in connection with acquiring the Joint
Venture or forming this Joint Venture. Each Joint Venturer hereby agrees to
indemnify and hold harmless the other from and against all liabilities, costs,
damages and expenses from any breach or alleged breach of the foregoing
representation.

 

20. Waiver. Failure on the part of either Joint Venturer to complain of any act
of the other Joint Venturer or to declare the other Joint Venturer in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Joint Venturer of its rights hereunder. No waiver of, or consent to, any
breach or default shall be deemed or construed to be a waiver of, or consent to,
any future breach or default.

 

21. Severability. If any provision of this Agreement or the application thereof
shall be determined by a court of competent jurisdiction to be invalid and
unenforceable, the remainder of this Agreement and the application of the other
provisions herein contained shall not be affected thereby, and all such other
provisions shall remain effective and in force and shall be enforced to the
fullest extent permitted by law.

 

22. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Joint Venturers, and their heirs, successors and assigns.

 



  8

   



 

23. Duplicate Originals. This Agreement may be executed in duplicate, with each
such duplicate to be considered an original for all purposes.

 

24. Construction of Agreement. (a) The captions contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit, extend or
describe the scope of this Agreement or the intent of any provision thereof. (b)
As used herein, the word “person” shall include the individuals, corporations,
partnerships and other entities of any type. In this Agreement, the use of any
gender shall be applicable to all genders, and the singular shall include the
plural, and the plural shall include the singular.

 

25. Other Activities of Joint Venturers. Any Joint Venturer may engage in other
business ventures of every nature and neither the Joint Venture nor the other
Joint Venturer shall have any right in such independent ventures or the income
and profits derived therefrom.

 

26. Entire Agreement. This Agreement is intended by the Joint Venturers to be
the final expression of their agreement and the complete and exclusive statement
of the terms thereof, notwithstanding any representations or statements to the
contrary heretofore made.

 

27. Amendments. This Agreement may be amended by the Parties hereto at any time
prior; provided, however, that any amendment must be by an instrument or
instruments in writing signed and delivered on behalf of each of the Parties
hereto.

 

28. Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Delaware without regard for conflicts of
laws principles. Each Joint Venturer hereby expressly consents to the personal
jurisdiction of the state and federal courts located in the State of Delaware
for any lawsuit filed there against any party to this Agreement by any other
party to this Agreement concerning the Joint Venture or any matter arising from
or relating to this Agreement.

 

[signature page follows]

 



  9

   



 

IN WITNESS WHEREOF, the Joint Venturers have signed and sealed this Agreement.
Executed by the Joint Venturers named above with the intent of being legally
bound.

 



Bravatek Solutions, Inc.

 

  The Go Eco Group  

 

 

 

 

 

 

 

 

 

/s/ Thomas A. Cellucci

 

    /s/ Brian P. Conway

 

 

 

(authorized signature)

 

    (authorized signature)

 

 

 

 

 

 

 

 

 

 

 

Thomas A. Cellucci

 

 

 

Brian P. Conway

 

 

 

(Name)

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

Chairman & CEO

12/21/2017

 

 

CEO

12/21/2017

 

 

(Title)

(Date)

 

 

(Title)

(Date)

 

 

 

     

 

 

 

Address:

 

 

 

Address:

 

 

 

2028 E. Ben White Blvd.

 

 

 

15 Elvis Blvd.

 

 

 

#240-2835

 

 

 

Chester, NY 10918

 

 

 

Austin, TX 78741

 

 

 

 

 

 



 

 

 



10



 